Citation Nr: 1003030
Decision Date: 01/21/10	Archive Date: 03/15/10
 
DOCKET NO. 08-09 252                       DATE JAN 21 2010 

On appeal from the Department of Veterans Affairs Regional Office in Nashville, Tennessee 

THE ISSUES 

1. Whether new and material evidence has been received to reopen a claim of service connection for lumbar vertebral fractures with degenerative disc disease, bursitis, and reflex sympathetic dystrophy of both hips and the left leg. 

2. Whether new and material evidence has been received to reopen a claim of service connection for a neck disability. 

3. Entitlement to a total disability rating based on individual unemployability (TDIU). 

REPRESENTATION 

Appellant represented by: Disabled American Veterans 

WITNESSES AT HEARING ON APPEAL 

Appellant and his wife 

ATTORNEY FOR THE BOARD 

Michael T. Osborne, Counsel 

INTRODUCTION 

The Veteran had active service from July 1971 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. A hearing was held at the RO in May 2009 before the undersigned Acting Veterans Law Judge. 

The Board observes that in a March 2004 rating decision the RO denied, in pertinent part, the Veteran's claims of service connection for lumbar vertebral fractures with degenerative disc disease and bursitis and reflex sympathetic dystrophy of both hips and the left leg (which it characterized as a back disability) and for a neck disability. The Veteran did not appeal this decision and it became final. See 38 U.S.C.A. § 7104 (West 2002). 

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for lumbar vertebral fractures with degenerative disc disease and bursitis and reflex sympathetic dystrophy of both hips and the left leg and for a neck disability are as stated of} the title page. Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to 

- 2 - 

reopen these claims. That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened. See Jackson v. Principi, 265 F.3d 1366,1369 (Fed. Cir. 2001). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part. 

REMAND 

The Veteran has contended that he injured his back and neck during active service. He has submitted certain of his service treatment records in support of his request to reopen the previously denied service connection claims. 

From a review of the claims file, it is unclear whether the Veteran's service treatment records are unavailable. In response to a request from V A for the Veteran's service treatment records, the National Personnel Records Center in St. Louis, Missouri (NPRC) indicated in February 1986 that the Veteran's service treatment records were on loan to the Navy Discharge Review Board (now known as the Board for Correction of Naval Records). VA was advised to resubmit a request for the Veteran's service treatment records in 90 days. 

In response to a separate request for the Veteran's service treatment records, the NPRC notified the RO in November 2003 that all of the Veteran's available service treatment records had been mailed, but they consisted of dental records only. There is a handwritten notation dated in February 2004 that this was "considered a negative reply." The Board notes further that there is another handwritten notation dated in February 2004 that there were no service treatment records available for the Veteran at VA's Records Management Center. 

In April 2005, VA sent a letter to the Board for Correction of Naval Records (BCNR) requesting copies of any of the Veteran's service treatment records which might be in the possession of this agency. A response from the BCNR, to include a 

- 3 - 

negative reply, was requested. There is no record of a response by the BCNR or of any follow-up conducted by the RO in the claims file, however. 

In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case. O'Hare v. Derwinski, 1 Vet. App. 365 (1991). VA also must provide an explanation to the Veteran regarding VA's inability to obtain his service treatment records. Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000). Because it is not reasonably certain that the Veteran's service treatment records do not exist or that further efforts to obtain them would be futile, the Board finds that, on remand, the RO should make another attempt to obtain these records and document its efforts completely. 

With respect to the Veteran's TDIU claim, he specifically contends that he has been unable to work since 1994 and is in receipt of Social Security Administration (SSA) disability benefits. A check of SSA records by the RO in April 2005 confirmed that the Veteran is in receipt of SSA disability benefits. The Board observes that the duty to assist normally includes requesting potentially relevant records which may be in possession of SSA. Murincsak v. Derwinski, 2 Vet. App. 363 (1992). The Federal Circuit recently held, however, that the duty to assist does not require VA to obtain SSA records in all cases but only in those cases where the SSA records potentially would be relevant in substantiating the claim(s) on appeal. Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010). Thus, on remand, the RO should contact the Veteran and request that he identify the disability or disabilities for which he receives SSA disability benefits. If, and only if, the Veteran is receiving SSA disability benefits for a back or neck disability, then the RO should contact SSA and request any records that may be in SSA's possession regarding the Veteran's SSA disability benefits claim. A copy of any response(s) from SSA, to include a negative reply, should be associated with the Veteran's claims file. 

- 4 - 

The RO also should attempt to obtain the Veteran's up-to-date VA and private treatment records. 

Accordingly, the case is REMANDED for the following action: 

1. Contact the Veteran and/or his service representative and request that they identify all VA and non- VA clinicians who have treated him for a neck and/or back disability since his service separation. Advise the Veteran not to submit medical evidence already of record. Ask the Veteran to identify the disability or disabilities for which he is receiving Social Security Administration (SSA) disability benefits. Inform him that, if he does not provide the requested information about his SSA disability benefits, then VA may not obtain his SSA records. Obtain all VA treatment records which have not been obtained already. Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already. A copy of any response(s), to include a negative reply and any records obtained, should be included in the claims file. 

2. Contact the National Personnel Records Center in 
St. Louis, Missouri (NPRC), the Board for Correction of Naval Records (BCNR), and any other appropriate agency and request that they conduct another search for the Veteran's missing service treatment records. If these records are missing or not available, then a negative reply must be provided. A copy of the request(s) sent to the NPRC, the BCNR, and any other appropriate agency, to include any response(s) and any records obtained, should be included in the claims file. 

- 5 - 

3. If, and only if, the Veteran informs VA that he is receiving Social Security Administration (SSA) disability benefits for a back and/or a neck disability, then contact SSA and request any records that may be in SSA's possession regarding the Veteran's SSA disability benefits claim. A copy of any response(s) from SSA, to include a negative reply, should be associated with the Veteran's claims file. 

4. Thereafter, readjudicate the claims on appeal. If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 

ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals 

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009). 

- 6 - 



